Hutchinson, C. J.
The only question, raised in this case, is, whether the instructions of the County Court to the Jury were correct, upon the subject of the change of possession at the time of the plaintiff’s purchase. It seems, that Samuel Moor, the debtor had not taken the personal care of this property for several months previous to the sale. Of one of the creatures he only became the -owner at his settlement with Gibson, at the expiration of his lease of the farm. But he was under a contract with Gibson, the owner of the farm, till the season of foddering was over; and, when he went to Northumberland to attend to his lumbering concerns, he left Whiting to take care of the stock in his stead. Whiting moved into the house on the farm; and what he did there, he did as the servant of Samuel Moore, the debtor. And, when he made this sale to the plaintiff, it appears to have been a part of the contract, that plaintiff might suffer the cattle to •remain in the care of Whiting on the farm, where they then ■were, and be fed upon the hay of S. Moore, the vendor.— Thus they continued till April 13th, when they were attached as the property of said Samuel Moore.
The case exhibits nothing, that shows Whiting to be any other than the servant of Samuel Moore, in all this business. There is no intimation, that Whiting was informed of this sale to the plaintiff ; nor that any person whatever knew of it, or had reason to suspect it, except the two Moore’s, one of whom was the vendor, and the other the purchaser of these cattle. As to any credit which might attach to Samuel Moore from his ownership of those creatures, it was the same now, as if he had tarried upon the farm, and foddered them himself, instead of employing Whiting to doit. We consider the possession not sufficiently changed, to entitle the plaintiff *39to hold this property against the creditors of Samuel Moore, his vendor.
G. B. Chandler, for defendant,
1. Fletcher, for plaintiff.
The judgement of the County Court is reversed, and a new trial is granted.